DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings were received on 10/10/18.  These drawings are acknowledged.
Response to Amendment
The amendments to the claims, abstract and specification, in the submission dated 10/10/18, are acknowledged and accepted.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Toshio (JP 51-14557) (of record).
Consider claim 1, Toshio discloses (see at least figures 5-6) a rotation-sliding portion structure comprising:
a pair of ring-shaped sliding faces (11B, disk part and 12B, base material) that are capable of rotating relative to each other (11B and 12B rotate with respect to each other), a lubricant (a lubricant is between the bearing surfaces) being present between the pair of ring-shaped sliding faces;
a ring-shaped or circular arc shaped first groove (16B, concave groove) that is formed in at least one sliding face of the pair of ring-shaped sliding faces so as to run in a circumferential direction around a rotation center of the at-least-one sliding face (see figure 6, concave groove runs in a circumferential direction of the base material 12B);
a second groove (15B, retention groove) that is formed in the at-least-one sliding face (the groove is formed in the base material 12B) so as to link a radial direction inside end of the at-least-one sliding face and the first groove together (15B and 16B are positioned adjacent so as to link an inside end and the concave groove 16B together in a radial direction), and that extends at an angle with respect to a radial direction of the at-least-one sliding face (the grooves are positioned at an angle with respect to the radial direction); and
a third groove (14B, introduction groove) that is formed in the at-least-one sliding face (introduction groove 14B is formed in the base material 12B) so as to link a radial direction outside end of the at-least-one sliding face and the first groove together (the introduction groove 14B and concave groove 16B are positioned to link an outside end 
Consider claim 2, Toshio discloses a rotation-sliding portion structure, wherein a connecting portion of the second groove (15B, retention groove) to the first groove (16B, concave groove) and a connecting portion of the third groove (14, introduction groove) to the first groove (16B, concave groove) are set at positions staggered with respect to each other in an extension direction of the first groove (see figure 6, the grooves are staggered with respect to each other) [see page 4 of the translation].
Consider claim 4, Toshio discloses a rotation-sliding portion structure, wherein the first groove (16B, concave groove) is circular arc shaped (the concave groove is an arc of a circle) and is formed in a substantially C shape (the concave groove forms a ring, or C shape) [see page 4 of the translation].
Consider claim 5, Toshio discloses a rotation-sliding portion structure, wherein the first groove (16B, concave groove) is circular arc shaped (the concave groove is an arc of a circle) and is formed in a semicircular shape (the concave groove forms a ring which includes two semi-circles) [see page 4 of the translation].
Consider claim 6, Toshio discloses a rotation-sliding portion structure, wherein the first groove (16B, concave groove) is circular arc shaped (the concave groove is an arc of a circle) and is formed in a circular arc shape shorter than a semicircle (each groove portion is shorter than a semi-circle) [see page 4 of the translation].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toshio (JP 51-14557) (of record) in view of Taga et al. (JP 8-108798).
Consider claim 3, Toshio discloses a rotation-sliding portion structure.  However, Toshio does not explicitly disclose that a depth of the first groove is set deeper than respective depths of the second groove and the third groove.  Toshio and Taga et al. are related as groove devices.  Taga et al. disclose (e.g. figure 9), a groove structure wherein a depth of the first groove is set deeper than respective depths of the second groove and the third groove (the first groove is set deepest) [see page 7 of the provided translation].  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the groove depth of Toshio, as taught by Taga, in order to provide groove depth options for forming the grooves relative to each other.  Having a deeper set groove would allow for better lubricant retention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JADE R CHWASZ whose telephone number is (571)272-8199. The examiner can normally be reached 6:00 am to 3:30 pm, M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
JRC
/JADE R CHWASZ/Primary Examiner, Art Unit 2872